DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the RCE filed 4/22/2021, in which claim 2 has been cancelled.
Claims 1, 3 and 5-6 are pending.
Claims 1, 3 and 5-6 are rejected

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/22/2021 has been entered.

Response to Arguments
Applicant's amendments to the claims have overcome the 112(a) rejection previously set forth in the previous Office Action. Accordingly, the previous 112(a) rejection has been withdrawn. 

Applicant's amendments to the claims do not overcome the 112(b) rejection previously set forth in the previous Office Action. Claim 1 recites “a water distribution maintained.

Applicant's arguments/amendments with respect to the 35 U.S.C. 101 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 4 of the remarks that “Appropriate correction is hereby made. In light of the changes to the claims, it is respectfully requested that the rejection be reconsidered and withdrawn”.
Examiner respectfully disagrees. Applicant merely states that the 101 rejection should be reconsidered and withdrawn, but applicant does not provide any arguments/remarks regarding the reason. The amended claims are still directed to an abstract idea as the claims are directed to a mental process. The amended limitation of a tool (satellite imagery and drone surveillance) configured to capture an area is merely interpreted as a data gathering step and is directed to insignificant pre-solution activity (See MPEP 2106.05). The claims are therefore not directed to eligible subject matter. This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 101 is maintained. 

Applicant's arguments/amendments with respect to the 35 U.S.C. 103 rejection has been considered, however the amendments do not overcome the prior rejection and/or arguments are unpersuasive.
Applicant mentions in page 4 of the remarks that “After reviewing the art, it is submitted that the cited references fail to disclose or teach features hereby amended in the base claim” and in page 7 of the remarks that regarding Rooney “Although relevant in the art, it is submitted that the art fails to teach features hereby amended in the claims. The Applicants submit that features amended in the base claims are unique to the present application. In comparison to the art, it is believed that the art does not disclose nor teach the tool configured to capture a designated area that is used to determine a boundary for a water distribution design. And, wherein the tool is a satellite imagery and a drone surveillance”.
Examiner respectfully disagrees. Rooney discloses in [Col.16, lines 54-60] that 
“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically located on a specific property. However, other Sensor(s) 130 may be moved about—perhaps my motor vehicle, or airplane, helicopter, balloon or aerial drone” and in [Col.16, lines 66-67] that “Sensor(s) 130 may use marker chemicals or dyes to map out basin boundaries”. Rooney discloses both earth imaging satellite and aerial drones, which read on satellite imagery and drone surveillance.
This argument has been fully considered but has been found unpersuasive. Accordingly, the previous rejection under 103 is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claims 1 recites “an automatic water distribution design” in the preamble, “a water distribution system” in line 5-6, “a water distribution design” in line 8-9, and “a water distribution system design” in line 10-11 of the claim. It is unclear if these limitations are all reciting to the same thing or are referring to a different object. Further clarification is required. Claims 2-3 and 5-6 recite similar limitations and are rejected similarly. 

Examiner notes that limitations such as “allows requirements for a water distribution system to be entered therein” in claim 1 and “designated area that is used to determine a boundary for a water distribution design” in claim 1 are not positively recited. These limitations are at best interpreted as intended use.

Claims not specifically mentioned are rejected by virtue of dependency. For the purpose of examination, these limitations will refer back to the already established limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim(s) 1, 3 and 5-6 are system claims directed to generating a water distribution design. 

Regarding independent claim 1
Step 2A – Prong One
The claim(s) recite(s) 5generates a water distribution system design and communicates with a contractor which are considered to be mental steps. The limitations of generates a water distribution system design and communicate with a contractor as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “portal”, nothing in the claim element precludes the step from practically being performed in the mind. For example, “generates” and “communicates” in the context of this claim encompasses a person to manually create a design (for example, with aid of pen and paper) and 
Step 2A – Prong Two (Integration into Practical Application)
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional element – CPU and portal. The additional elements mentioned above are recited in a high level of generality (i.e., as a generic processor performing a generic computer function. The additional element amounts to no more than mere instructions to apply the exception using a generic computer component and insignificant extra solution activity (i.e., “at least one CPU that stores data”, “the at least one portal allows requirements for a water distribution system to be entered therein”, “a tool configured to capture a designated area that is used to determine a boundary for a water distribution design” [See MPEP 2106.05 (insignificant extra-solution activity)]). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (See MPEP 2106.05(f)). Thus, the CPU and 
Step 2B (Inventive Concept)
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element amounts to no more than mere instructions to apply the exception. Mere instructions to apply the exception using a generic computer component and insignificant extra solution activity cannot provide an inventive concept. The claim is not patent eligible.

 Dependent claims 3 and 5-6 are further drawn to mental steps which are used to further define the design. Such limitations include, for example, the design includes a bill of material which are mental steps. The claims further recite additional elements of requirements are obtained via imagery and public records (mere data gathering and 

Claims 1, 3 and 5-6 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Magnusson et al (U.S. Patent Application Publication 2018/0315100 “Magnusson”) in view of Quam et al (U.S. Patent Application Publication 2015/0127171 “Quam”) in view of Rooney (U.S. Patent No. 10,579,951 “Rooney”). 

Regarding claim 1, Magnusson teaches An automatic water distribution design generating system ("an improved computer program, system, and method for generating, designing, and cost-estimating irrigation systems." [0004]) comprising:
at least one CPU that stores data ("The data server may be a remote server or computing device configured to receive and store historical weather data, soil data, field elevation data, and topography data for a target irrigation area." [0018]; See Fig.4 which discloses multiple CPU);
at least one portal in digital communication with the at least one CPU ("the system comprising a data server and a computing device in communication with each other over a communication network" [0018]);
the at least one portal allows requirements for a water distribution system to be entered therein ("The computing devices 26 may have or may display an interactive user interface for inputting and changing data, variables, parameters, and other information as described above. The interactive user interface may be built into the computing devices 26 or may be an online website, a downloadable application, a computer program, or any other interactive software." [0062]);
wherein the at least one portal is a tool that generates the water distribution system design ("The irrigation system specification may be optimized via the computing device according to user selected variables entered via an interactive user interface of the computing device, as shown in block 142." [0054]; "irrigation system specifications may be generated and optimized according to annual, daily, and hourly real and simulated weather and soil data. The weather and soil data can be .
Although Magnusson discloses computing devices that generate the design, it does not appear to explicitly disclose communicating with a contractor. However, Quam teaches communicates with a contractor (Fig.1 shows consumer portal 202 communicating with the contractor portal 204; “the term “contractor denotes an HVAC maintenance or installer contractor or HVAC maintenance or installer contractor company that may perform maintenance on and/or install the HVAC system 130 located in customers home or building.” [0059]).
Magnusson and Quam are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Magnusson with contractor communication by Quam. One of ordinary skill in the art would have been motivated to make this modification in order to “allow the customers or potential customers to contact the contractor directly via phone, email, website visit, etc., or indirectly by requesting a follow up regarding services the contractor may be able to provide.” (Quam, [0067]).
	Although the combination of Magnusson and Quam disclose aerial/satellite imagery, they do not appear to explicitly disclose a tool to capture an area. However, Rooney teaches a tool configured to capture a designated area that is used to determine a boundary for the water distribution design (“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically aerial drone” [Col.16, lines 54-60]; “Sensor(s) 130 may use marker chemicals or dyes to map out basin boundaries” [Col.16, lines 66-67]; “the WAMP 150 ‘boundary mapping tool’ may be utilized to configure the geographical boundaries of a given billing area. Such a boundary mapping tool may facilitate a sustainability manager to place virtual pins on a map image of the district or a portion of the district, where straight virtual lines between virtual pins represent segments of the area boundary” [Col.27, lines 19-24]; “Global Imaging Satellite (GIS) information and perhaps other measurements to provide a comprehensive overview of groundwater use within that basin including land ownership and acreage, crop-cycle information, water use requirements, actual and/or estimated water use and changes to water extraction rights (i.e., leased or purchased). Some such data collection and/or aggregation may be automated such that corresponding data in a WER registry may be updated on an on-going basis so as to keep it current—perhaps updating in real time. Such extensive water resource data may include but not be limited to location of extraction, volume of water use, and historical water use as well as: property location, boundary, and ownership information perhaps acquired from appropriate sources such as a county recorder's database. ” [Col.17, lines 35-49]); wherein the tool is a satellite imagery and a drone surveillance (“Sensor(s) 130 may be large, complex and expensive, e.g., an earth imaging satellite with ground-penetrating radar owned perhaps by the US government. Many Sensor(s) 130 may be statically located on a specific property. However, other aerial drone” [Col.16, lines 54-60]).
Magnusson, Quam, and Rooney are analogous art because they are from the same field of endeavor of providing services. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the aerial/satellite imagery teachings of Magnusson and Quam with the satellite and drone tool by Rooney. One of ordinary skill in the art would have been motivated to make this modification in order to “map out basin boundaries” (Rooney, [Col.16, line 67]) and since “Autonomous terrestrials and aerial drones may increasingly provide dynamic sensor coverage” (Rooney, [Col.16, line 60-62]).

Regarding claim 3, Magnusson further teaches wherein the water distribution system design includes a bill of materials ("The automated software tools also create a bill of materials" [0002]).

Regarding claim 5, Magnusson further teaches wherein at least some of the requirements for the water distribution system are obtained via satellite imagery ("Automated software tools are often used to design and price or quote pivot and lateral irrigation systems. These tools typically use interactive mapping with satellite imagery provided from a web mapping service" [0002]; "The aerial imagery may include past or present aviation and/or satellite photographs and associated data." [0037]).

Regarding claim 6, Magnusson further teaches wherein at least some of the requirements for the water distribution system are obtained via public records ("The sprinkler package may be optimized based on historic weather averages or historic weather extremes, or simulated based on weather from specific past years." [0016]; "allocating collection of historic data to the data server and reception of user inputted data to the computing device via the interactive user interface." [0023]; The historical data is interpreted as public records). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARAJ AYOUB whose telephone number is (571)272-0838.  The examiner can normally be reached on M-F: 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMINI SHAH can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/FARAJ AYOUB/Examiner, Art Unit 2127   

/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127